                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROGER THOMAS LEE ANDERSON                             :              CIVIL ACTION
                                                      :
       v.                                             :
                                                      :
ANDREW M. SAUL, 1                                     :
Commissioner of Social Security                       :
Administration                                        :              NO. 19-2283

                                             ORDER

               AND NOW, this 12th day of December, 2019, upon consideration of Plaintiff’s

Brief and Statement of Issues in Support of Request for Review, defendant’s Response to

Request for Review of Plaintiff, and plaintiff’s reply thereto, and defendant’s Motion to Stay

(Doc. 14), and plaintiff’s response in opposition (Doc. 15), it is hereby

                                         ORDERED

               1.      Plaintiff’s Request for Review is GRANTED, and the decision of the

Commissioner of the Social Security Administration is REVERSED to the extent that the matter

is REMANDED to the Commissioner under sentence four of 42 U.S.C. § 405(g) for further

proceedings consistent with the Memorandum of Decision;

               2.      Defendant’s Motion to Stay (Doc. 14) is DENIED; and

               3.      Judgment is entered in favor of plaintiff, reversing the decision of the

Commissioner for the purpose of this remand only.

                                              BY THE COURT:


                                              __/s/ Thomas J. Rueter___________________
                                              THOMAS J. RUETER
                                              United States Magistrate Judge


1
       On June 17, 2019, Andrew M. Saul was sworn in as Commissioner of the Social Security
Administration. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul
should be substituted as the defendant in this case.
